Citation Nr: 0027492	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  97-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of  20 percent 
for lumbosacral strain.

2.  Entitlement to an initial rating for a right knee 
disability in excess of 10 percent from September 1, 1995 to 
June 12, 2000, and in excess of 30 percent on and after June 
13, 2000.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 15, 1965 to 
December 14, 1967, and from January 6, 1975 to August 31, 
1995.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC, in pertinent part, granted entitlement to service 
connection for lumbosacral strain; and a right knee 
disability on the basis of aggravation, with assignment of 
noncompensable evaluations respectively effective September 
1, 1995.

The veteran provided oral testimony before a Hearing Officer 
at the M&ROC in January 1998, a transcript of which has been 
associated with the claims file.

In June 1998 the Hearing Officer granted entitlement to 
initial compensable evaluations of 10 percent respectively 
for lumbosacral strain and a right knee disability effective 
from September 1, 1995.

In October 1998 the Board of Veterans' Appeals (Board), after 
adjudicating other claims then pending on appeal, to include 
a grant of entitlement to an initial (compensable) evaluation 
of 10 percent for bronchitis, remanded to the M&ROC the 
claims of entitlement to initial evaluations in excess of 10 
percent for lumbosacral strain and a right knee disability 
for further development and adjudicative actions.

In August 2000, for the purpose of implementing the Board's 
grant, the M&ROC issued a rating decision assigning a 
compensable evaluation of 10 percent for bronchitis.  The 
M&ROC also granted entitlement to an initial compensable 
evaluation of 20 percent for lumbosacral strain effective 
from September 1, 1995, and an increased evaluation of 30 
percent for a right knee disability effective June 13, 2000.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Disability of the right knee was productive of 
disablement compatible with not more than slight recurrent 
subluxation or lateral instability, or additional functional 
loss due to pain or other pathology from September 1, 1995 to 
February 11, 1998.

2.  Disability of the right knee was productive of 
disablement compatible with not more than slight recurrent 
subluxation or lateral instability, but with functional loss 
due to pain from February 12, 1998 to June 12, 2000.

3.  Disability of the right knee has been productive of 
limitation of extension to 20 degrees, with additional 
functional loss due to pain, fatigability, and 
incoordination, from June 13, 2000.

4.  Lumbosacral strain has been productive of not more than 
severe impairment, or additional functional loss due to pain 
or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for disability of the right knee from September 1, 1995 to 
February 11, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for an increased evaluation of 20 percent 
for disability of the right knee from February 12, 1998 to 
June 12, 2000 have been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (1999).

3.  The criteria for an increased evaluation of 40 percent 
for a disability of the right knee from June 13, 2000 have 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (1999).

4.  The criteria for an increased evaluation of 40 percent 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the evidentiary record discloses that in 1968, 
subsequent to the first period of service and prior to the 
second period of service, the veteran had a medial 
meniscectomy of the right knee.  

The report of general medical examination for enlistment was 
negative for any abnormalities of the right knee with the 
exception of a scar.  The service medical records show that 
the veteran was treated for complaints of right knee 
symptomatology on numerous occasions.  On and off back pain 
was reported when he was examined for discharge.

VA conducted a general medical examination of the veteran in 
November 1995.  The veteran provided a history of having 
sustained injury of the right knee in service.  Since then he 
had had pain and swelling off and on and weakness with 
activity.  He was not able to do what he used to do, due to 
instability, especially if he tried to do any running or long 
distance walking.  If he were on his legs for a long period 
of time, his right knee would become very weak and he favored 
it.  He reported his back had been hurting for years, which 
he believed was due to stress and the type of work he did 
while on active duty.  

On examination was seen a well-healed scar over the medial 
surface of the right knee that was 8 inches long.  There was 
a negative anterior drawer sign and Lachman's test.  The 
veteran was tender over the medial tibial plateau with some 
crepitus.  The examiner noted he had normal flexion and 
extension.  

There was stability of the medial and lateral collateral 
cruciate ligaments.  The diagnostic impressions show the 
examiner recorded right knee recurrent inflammation, must 
rule out recurrent meniscal and/or cartilaginous damage 
versus arthritic changes.  There were no findings and no 
diagnostic impression referable to the back.  Radiographic 
studies of the lumbosacral spine and right knee were 
interpreted as normal.

The veteran provide oral testimony before a Hearing Officer 
at the M&ROC in January 1998, a transcript of which has been 
associated with the claims file.  He testified that he had 
been told by a physician that he had arthritis in his right 
knee.  He described pain, weakness, and need of a brace.  
With respect to his back, the veteran testified that he 
experienced pain and periodic muscle spasms.

An independent medical examination of the veteran for VA 
compensation purposes was conducted on February 12, 1998.  
The examiner noted that the veteran complained of persistent, 
recurrent pain in the medial compartment of the right knee.  
It was aggravated by climbing, etc.  He also complained of 
increased muscle spasm and pain in the back.  Lumbosacral 
pain was said to be aggravated by prolonged bending and 
lifting, and driving a vehicle.  He was presently doing 
carpentry work and this interfered greatly with his ability 
to work on a regular basis.  On examination range of motion 
of the knee and ankle was normal.  Straight leg raising was 
negative.  Reflexes at the right knee and ankle were 3/5.  
Examination of the right knee revealed intact collateral and 
cruciate ligaments.  There was no effusion.  There was no 
subpatellar crepitation.  Mcmurray test was negative.  
Lachman's test was negative.  During the maneuver the veteran 
complained of medial joint line pain.

Lumbar flexion was to 80 degrees.  The veteran complained of 
radiating pain across the lumbosacral junction.  There was 
occasional radiation to the left paravertebral lumbar 
musculature at the lower lumbar level.  Pain in the left 
flank increased with tilting toward the left.  Lumbar 
extension was 15 degrees.  Tilt was 20 degrees, left equaled 
right.

Weight-bearing x-rays of the right knee showed slight 
narrowing of the medial compartment, particularly on the 
right.  There was slight medial osteophyte formation of the 
medial distal femur and the medial proximal tibia.  There was 
calcification in the right lateral meniscus.  The tibial 
spines were particularly sharp.  This was usually associated 
with degenerative changes of the articular cartilage within 
the knee joint, according to the examiner.  The lateral x-ray 
of the right knee showed slight irregularity of the medial 
femoral condyle anteriorly.  This was compatible with damage 
to the articular cartilage in this area.  X-ray of the lumbar 
spine showed a straight spine which appeared normal.  The 
lateral view of the lumbar spine showed slight narrowing at 
the L3-4 interspace.  L4-5 and L5-S1 were well maintained 
with no evidence of degenerative disc disease.

The examiner diagnosed status post medial meniscectomy of the 
right knee.  He noted that secondary degenerative changes 
were in the medial compartment.  There was no instability.  
Functional loss was related to pain.  Lumbosacral sprain and 
possible L3-4 disc disease were also diagnosed.  The examiner 
noted there was no limitation of motion or demonstrable 
muscle spasm.  The examiner noted that the veteran did 
complain of lower lumbar pain.

A special independent medical examination of the veteran for 
VA compensation purposes was conducted on June 13, 2000.  The 
examiner recorded that he had reviewed the claims file in its 
entirety.  The veteran reported that he is currently employed 
as a seasonal crop insurance adjuster where he has been 
employed since 1997.  Presently knee pain was noted on a 
continual basis with pain on persistent standing or extended 
walking activities.  Long periods of driving produced right 
knee pain.  

Additional symptoms included back pain which the veteran 
related to a multitude of activities during service-related 
activities, to include manual labor, lifting, bending, and 
stooping.  He stated he experienced both back pain and back 
spasm with bending and stooping activities.  He claimed 
inability to fully extend the lumbar spine and walked with a 
limp.

On examination was seen an antalgic gait favoring the right 
leg.  A slight list and limp on the right side was seen.  
Examination of the right knee disclosed a scar along the 
medial aspect of the knee.  Slight soft tissue swelling with 
a small effusion was noted.  There was localized tenderness 
over the medial joint line of the right knee.  Slight laxity 
was present over the medial aspect of the knee.  Anterior 
drawer sign was negative.  There was no lateral laxity.  

Flexion was to 90 degrees and there was extension deficit of 
approximately 15 degrees.  There was crepitus through the arc 
of motion from 0 to 90 degrees.  Gait was noted to be 
limited, with heel-toe gait poor with limited balance.  Heel-
heel gait was not performed because of right knee pain and 
giving out sensation.  Toe-toe gait was performed fairly with 
good balance.

Examination of the lumbar spine revealed localized tenderness 
over the L3 through L5 vertebral processes.  There was 
moderate left paraspinal spasm extending from L3 to the 
sacroiliac joint.  Minimal right paraspinal spasm was noted.  
Tenderness was noted over the left sacroiliac joint.  Minimal 
right sacroiliac joint tenderness was noted.  Straight leg 
raise was performed to 90 degrees bilaterally with hip 
flexion at 90 degrees in a standing position.  

Range of motion of the lumbar spine measured 25 degrees 
forward flexion with fingertips approximately 24 inches from 
the floor.  Lateral rotation to the left was to 30 degrees 
and to the right to 12 degrees with pain at the left 
sacroiliac joint. There was measured extension of -5 degrees.  
Strength, including muscular strength, in the lower 
extremities as well as neurological function showed no focal 
deficits.

The examiner's impression and discussion show the clinical 
findings identify the conditions to include a medial meniscal 
injury occurring in 1968 with resultant diagnostic and 
radiographic findings indicative of degenerative joint 
disease and medial joint line degeneration of the right knee.  
The severity of the right knee osteoarthritis appeared to be 
moderate with functional loss noted.  The veteran was noted 
to demonstrate a loss of extension of 20 degrees with 
localized tenderness at the medial joint line, soft tissue 
swelling, and slight effusion.  Additionally, crepitus was 
noted from 0 to 90 degrees, indicative of a moderately severe 
traumatic osteoarthritis.

The clinical findings, including limitation of motion of the 
knee in extension appeared related specifically to the 
development of osteoarthritis of the right knee.  It appeared 
that the service-connected disability involving the right 
knee related to the diagnosis of osteoarthritis, developing 
specifically as a progression and aggravation occurring 
during service-connected activities.  Persistent stooping, 
climbing, bending, and running activities with a clinical 
history of medial meniscal injury had produced accelerated 
osteoarthritis of the right knee.  

The examiner noted that the current disability of the right 
knee involved the joint structure and did not appear to 
involve muscles and nerves.  The examiner noted that the 
current limitations involving the right knee appeared to 
produce increased fatigability and incoordination as 
evidenced by the gait ataxia with antalgic gait and 
limitations to heel-heel and heel-toe motion.  Accordingly, 
the knee disability could be considered as moderately to 
severely functionally disabling.

The examiner recorded that the clinical condition involving 
the lumbar spine appeared to represent a mechanical back pain 
syndrome which appeared to represent a chronic mechanical 
condition.  Present findings included persistent spasm, 
primarily at the left paravertebral musculature, with left 
sacroiliac joint tenderness.  Range of motion, including 
bending and lateral rotation, was provocative of lumbar pain 
with extension motion and lateral motion activities.  

The clinical history did not suggest the presence of a 
sciatica or radiculopathy with localized findings and 
historical documentation suggestive of a chronic mechanical 
back pain syndrome.  The examiner recorded that the veteran's 
activities, to include performance of a variety of physical 
labor and manual activities with persistent and continued 
walking, climbing, and stooping activities, appeared to have 
historically contributed to the chronic back pain syndrome.  
The current functional limitations involved loss of forward 
and lateral bending abilities with loss of flexion and 
rotational motion at the lumbar spine.  The examiner noted 
that the veteran also reported increased back pain symptoms 
with persistent bending and stooping activities.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over the past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
:disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate rating cases can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118: Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (1999).

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (degenerative arthritis) 
5010 (traumatic arthritis) is to be read in conjunction with 
38 C.F.R. § 4.59, and is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  

It is necessary to deduct from the present evaluation the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule except that if the disability is total (100 percent) 
no deduction will be made.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 3.322 (1999).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5207(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board notes that the veteran's claims of 
entitlement to increased compensation benefits for his 
service-connected right knee and low back disabilities are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his right knee and low back disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the October 
1998 remand of the case to the M&ROC for further development 
and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence.  Additional 
evidence was submitted consisting of the contemporaneous 
comprehensive independent examination for VA compensation 
purposes.  The Board is unaware of any additional evidence 
which has not already been obtained and/or requested that is 
pertinent to the claimant's appeal.

Right knee disability: September 1, 1995 to February 11, 1998

The M&ROC rated the veteran's right knee disability as no 
more than 10 percent disabling under diagnostic code 5257 
from September 1, 1995 to June 12, 2000; and 30 percent 
disabling effective from June 13, 2000, the date of the 
independent examination for VA compensation purposes.  The 10 
percent evaluation under diagnostic code 5257 contemplates 
not more than slight recurrent subluxation or lateral 
instability of a knee.  The November 1995 VA examination 
disclosed no limitation of motion of the right knee, with no 
abnormalities shown on x-ray.  The clinical objective 
findings demonstrated healed scarring, tenderness over the 
medial tribal plateau and some crepitus.  The veteran's 
symptomatic complaints consisted of occasional pain and 
swelling.  It was upon this basis that the M&ROC predicated 
the 10 percent evaluation by analogy to not more than slight 
recurrent subluxation or lateral instability of the knee.  

During the period of time from September 1, 1995 to February 
11, 1998, the Board finds no basis upon which to predicate 
assignment of an evaluation in excess of the 10 percent 
assigned by the M&ROC.  While the veteran complained of 
instability when examined in November 1995, there was no 
instability nor recurrent subluxation found on examination.  
In fact, stability of the right knee was recorded on 
examination.  Accordingly, no basis was presented upon which 
to predicate assignment of the next higher evaluation of 20 
percent for moderate recurrent subluxation or lateral 
instability of the right knee under diagnostic code 5257.

Flexion and extension of the right knee were shown to be 
normal, thereby precluding assignment of an increased 
evaluation of 20 percent for flexion limited to 30 degrees 
under diagnostic code 5260, or 20 percent for limited 
extension to 15 degrees under diagnostic code 5261.  As there 
was no evidence of arthritis on x-ray study, there was no 
basis upon which to predicate assignment of a separate 
evaluation based on x-ray findings and painful motion under 
the potentially applicable General Counsel opinions 
VAOPGCPREC 23-97 or 9-98.



The November 1995 VA examination disclosed no evidence of 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and stiffness into the right knee joint, 
thereby precluding assignment of a 20 percent evaluation 
under diagnostic code 5258.  That same examination disclosed 
no evidence of malunion of the right tibia and fibula with 
moderate knee or ankle disability, thereby precluding 
assignment of an increased evaluation of 20 percent under 
diagnostic code 5262.  

While the veteran complained to an extent of functional 
impairment due to his right knee disability, the November 
1995 VA examination was negative for clinical objective 
findings of functional loss due to pain, incoordination, 
weakness, etc., thereby precluding assignment of an increased 
evaluation with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for a disability of the 
right knee from September 1, 1995 to February 11, 1998.

From February 12, 1998 to June 12, 2000

The February 12, 1998 independent medical examination for VA 
compensation purposes disclosed the examiner took cognizance 
of functional loss due to pain in the right knee, and x-ray 
studies demonstrating secondary degenerative changes.  The 
M&ROC has conceded service connection for degenerative 
arthritis of the right knee.  

For this period of time in question, the Board notes that 
there was no evidence of moderate recurrent subluxation or 
lateral instability of the knee, thereby precluding 
assignment of an increased evaluation of 20 percent under 
diagnostic code 5257.  

As range of motion studies of the right knee were normal, 
there was no basis upon which to predicate assignment of an 
increased evaluation for limited flexion under diagnostic 
code 5260 or limited extension under diagnostic code 5261.  
In the absence of malunion of the right tibia and fibula, 
there was no basis upon which to predicate assignment of an 
increased evaluation of 20 percent under diagnostic code 
5262.

As the Board noted earlier, the February 12, 1998 independent 
examination disclosed functional loss due to pain.  The 
Board's application of the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 permits assignment of an increased evaluation of 
20 percent based on functional loss due to pain.  During this 
period of time there was no basis upon which to predicate 
assignment of a separate evaluation for arthritis with 
application of the VA General Counsel's opinion VAOPGCPREC 
23-97, in view of normal range of motion encompassing flexion 
and extension.  Assignment of a separate evaluation under VA 
General Counsel opinion 9-98 is also precluded as that would 
constitute pyramiding since the functional impairment due to 
painful arthritis is already compensated in the 10 percent 
evaluation under diagnostic code 5257, and the additional 10 
percent evaluation for functional loss due to pain, for a 20 
percent evaluation for a disability of the right knee from 
February 12, 1998 to June 12, 2000.


From June 13, 2000

In the case at hand, as the Board noted earlier, the M&ROC 
has rated the veteran's right knee disability as 30 percent 
disabling under diagnostic code 5261 of the VA Schedule for 
Rating Disabilities, effective from June 13, 2000, the date 
of the independent examination for VA compensation purposes.  
The 30 percent evaluation is predicated on limitation of 
extension of the right knee to 20 degrees, which under 
diagnostic code 5261 warrants a 30 percent evaluation.  The 
M&ROC has specifically and correctly pointed out that an 
increased evaluation of 40 percent would be warranted were 
extension of the right knee limited to 30 degrees.

The M&ROC clearly conceded service connection for 
osteoarthritis of the right knee in view of the opinion 
expressed by the independent medical examiner when he 
examined the veteran in June 2000.  The Board notes that an 
increased evaluation for the right knee disability under the 
diagnostic codes specifically for degenerative or traumatic 
arthritis would be limited to 20 degrees as the maximum 
evaluation; consequently, application of the criteria under 
these codes is not warranted since the veteran, as of June 
13, 2000, is rated by the M&ROC as 30 percent disabled for 
his right knee disability.

The Board notes that a maximum evaluation of 30 percent is 
provided under diagnostic code 5260 for flexion of a leg 
limited to 15 degrees.  As the Board reported earlier, the 
June 2000 VA examination disclosed that the right leg flexion 
was limited to 90 degrees, precluding assignment of a 
disability evaluation under diagnostic code 5260.  In any 
event, the 30 percent evaluation is the maximum evaluation 
provided under this code, and the veteran is already assigned 
a 30 percent evaluation under diagnostic code 5261.

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees under 
diagnostic code 5256.  However, ankylosis of the service-
connected right knee is not shown on the basis of the 
evidentiary record to date.  Hence, application of the 
criteria under this diagnostic code is not warranted.

The Board notes that the veteran was previously rated under 
diagnostic code 5257.  A maximum 30 percent evaluation under 
this code is provided for severe recurrent subluxation or 
lateral instability.  Such has not been shown on examination, 
thereby precluding application of the criteria under this 
code to the veteran's case.  

The Board notes that in a precedent opinion already discussed 
earlier, VAOPGCPREC 23-97, the VA General Counsel held that 
where the medical evidence shows the veteran has arthritis of 
the knee, and where the diagnostic code applicable to his 
disability is not based on limitation of motion, a separate 
rating for limitation of motion may be assigned if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97.  
However, this opinion of the VA General Counsel is not 
applicable during the current rating period of time, since 
the diagnostic code applied to rate the veteran's right knee 
disability, code 5261, is based on limitation of motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the right knee 
is proper.  Moreover, the Court has held that consideration 
of functional loss due to pain is not required when the 
current rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The current 30 percent rating for the right knee disability 
is not the maximum rating assignable under diagnostic code 
5261.  A 40 percent evaluation may be assigned for limitation 
of extension to 30 degrees, or 50 percent when limitation is 
to 45 degrees, neither of which is shown by the evidentiary 
record.  Accordingly, consideration of functional loss due to 
pain is proper.

The June 13, 2000 independent medical examination shows the 
examiner reported the limitations of the right knee produced 
increased fatigability and incoordination as evidenced by the 
gait ataxia with antalgic gait and limitations to heel-heel 
and heel-toe motion.  The previous February 1998 independent 
examination shows the veteran's functional limitation was due 
to right knee pain.  As pointed out above, the Board granted 
an increased evaluation of 20 percent based on functional 
loss due to pain during the rating period from February 12, 
1998 to June 12, 2000.  The functional loss due to pain is 
shown to have continued during the current rating period of 
time; accordingly, the 30 percent evaluation for limited 
extension under diagnostic code 5261 with the additional 10 
percent evaluation granted for functional loss due to pain 
results in a 40 percent evaluation for a right knee 
disability from June 13, 2000, the date of the relevant 
independent medical examination.  

In other words, the Board finds that the evidentiary record 
in the aggregate demonstrates the veteran suffers from 
functional loss due to pain with increased fatigability and 
incoordination as evidenced by gait ataxia with antalgic gait 
and limitations to heel-heel and heel-toe motion sufficient 
to warrant assignment of the next higher evaluation of 40 
percent under diagnostic code 5261, but not the maximum 
schedular evaluation of 50 percent.

As noted earlier, the Court has held that a separate, 
additional rating may be assigned if the veteran's knee 
disability is manifested by a scar that is poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration, or otherwise causative of limitation of 
function.  As noted above, the residual scar from the 
meniscectomy performed prior to the second period of active 
duty has been reported as well healed, thereby precluding 
assignment of a separate compensable evaluation during any of 
the rating periods.

Accordingly, the Board finds that the evidentiary record 
supports a grant of entitlement to an increased evaluation of 
not more than 40 percent for the veteran's right knee 
disability as of June 13, 2000.  As the record shows that the 
pre-service nature and extent of severity of the right knee 
could not be determined when the grant of service connection 
was predicated on aggravation, the Board finds that there is 
no corresponding deduction in the granted 20 and 40 percent 
evaluations for the above discussed rating periods.  
38 C.F.R. § 3.322.

The Board's assignment of disability evaluations of 20 
percent from February 12, 1998 to June 12, 2000, and 40 
percent from June 13, 2000, in effect reflect "staged" 
ratings with application of Fenderson, supra.


Lumbosacral strain

The M&ROC has rated the veteran's lumbosacral strain as 20 
percent disabling under diagnostic code 5295 of the VA 
Schedule for Rating Disabilities.  

The 20 percent evaluation contemplates lumbosacral strain 
productive of muscle spasm on extreme forward bending with 
loss of lateral spine motion.  The maximum schedular 
evaluation of 40 percent requires severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The evidentiary record is negative for any evidence 
of severe lumbosacral strain, thereby precluding assignment 
of the maximum schedular evaluation under diagnostic code 
5295 of the VA Schedule for Rating Disabilities.

The veteran's service-connected low back disability rated as 
lumbosacral strain may also be considered for increased 
evaluation under diagnostic code 5293 for intervertebral disc 
syndrome.  In this regard, the record shows that the 
independent medical examiner only recorded possible 
degenerative disc disease.  The veteran has not been 
definitively diagnosed with degenerative disc disease or 
intervertebral disc syndrome.  

The next higher evaluation of 40 percent under diagnostic 
code 5293 contemplates severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  Since 
service connection has not been granted for intervertebral 
disc syndrome, a disorder not shown to be part and parcel of 
the veteran's service-connected low back disability, the 
Board finds no basis upon which to predicate entitlement to 
an increased evaluation on this basis.

The veteran may also be considered for assignment of an 
increased evaluation for his lumbosacral strain under 
diagnostic code 5292, for limitation of motion of the lumbar 
spine.  The current 20 percent evaluation under diagnostic 
code 5292 contemplates moderate limitation of motion of the 
lumbar spine.  The maximum schedular evaluation of 40 percent 
contemplates severe limitation of motion of the lumbar spine.  
This is the veteran's case.

A review of the record discloses that there were no clinical 
findings referable to the low back when the veteran was 
initially examined by VA in November 1995.  This is not 
surprising as the examination was general in nature; however, 
the veteran did complain of low back symptomatology.  It was 
not until the February 12, 1998 independent medical 
examination for VA compensation purposes that range of motion 
studies were undertaken.  At that time lumbar extension was 
to 15 degrees, and tilt was to 20 degrees.  The June 13, 2000 
independent medical examination shows forward flexion was to 
25 degrees, left lateral rotation to 30 degrees, right 
lateral rotation to 12 degrees, and extension to -5 degrees.

The above range of motion studies of the lumbar spine are in 
the aggregate reflective of severe limitation of motion 
warranting assignment of the maximum schedular evaluation of 
40 percent under diagnostic code 5292 of the VA Schedule for 
Rating Disabilities.

As the Board noted earlier, 40 percent is the maximum 
schedular evaluation under diagnostic code 5295; accordingly, 
there is no basis upon which to predicate assignment of an 
increased evaluation under this code.  A 60 percent 
evaluation is the maximum schedular evaluation under 
diagnostic code 5293 for intervertebral disc syndrome; 
however, the veteran has not been diagnosed with this 
disorder and accordingly assignment of an increased 
evaluation under this code is not warranted.

The evidentiary record has not shown that the veteran has 
unfavorable ankylosis of the lumbar spine, thereby precluding 
assignment of a 50 percent evaluation under diagnostic code 
5289.  The veteran has not been shown to have complete bony 
fixation (ankylosis) of the spine at a favorable angle, 
thereby precluding assignment of a 60 percent evaluation 
under diagnostic code 5286.  The evidentiary record has not 
shown that the veteran has service connection for residuals 
of a vertebral fracture with cord involvement, abnormal 
mobility requiring neck brace, thereby precluding assignment 
of a 60 percent evaluation under diagnostic code 5285.  
Neither is there shown demonstrable deformity of a vertebral 
body which would warrant assignment of a 10 percent 
evaluation under diagnostic code 5285.

With respect to arthritis, radiographic studies of the lumbar 
spine have not resulted in a diagnosis.  In any event, the 
granted 40 percent evaluation is in excess of that provided 
under 38 C.F.R. § 4.71a, diagnostic code 5003 (5010), which 
sets out that such is evaluated based on limitation of motion 
of the affected part.  

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1999), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of the principles set out in 38 C.F.R. 
§§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995), 
as to functional loss due to pain, is warranted.

First, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The veteran is rated as 40 percent disabled for severe 
disablement of the lumbosacral spine predicated on limitation 
of motion.  There is no competent medical evidence of record 
of separate and distinct symptomatology resulting from the 
veteran's low back disability to warrant assignment of 
separate ratings.  Separate ratings for severe disablement 
under diagnostic codes 5295 for lumbosacral strain and/or 
5293 for intervertebral disc syndrome, or under the 
diagnostic codes for arthritis, would clearly constitute 
pyramiding which is prohibited.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, these provisions with respect 
to pain, etc., do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Diagnostic code 5292 is predicated on 
limitation of motion of the lumbar spine.  Moreover, it has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran, 
as discussed above, is currently in receipt of the maximum 
evaluations available under diagnostic codes 5292, 5295.  
However, the VA Office of the General Counsel issued a 
precedent opinion that appears to mandate such consideration 
in connection with evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, held to be based on limitation of 
motion, even where the veteran is in receipt of the maximum 
percentage under the diagnostic codes pertaining to 
limitation of motion.  See VAOPGCPREC 36-97.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain associated with 
weakness and fatigability resulting from musculoskeletal 
impairment.  The veteran currently evidences no additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling or deformity.

With respect to the effective date of the granted 40 percent 
evaluation, as the Board noted earlier, no examination of the 
back was undertaken when the veteran was examined initially 
by VA in November 1995.  However, serious disablement of the 
lumbar spine was shown on the subsequent examinations of the 
lumbar spine in 1998 and 2000. It is reasonable to assume 
that the veteran's back was similarly disabling to a severe 
degree and such would have been demonstrated had he been 
examined by VA specifically for his back in November 1995.  

Accordingly, it is the judgment of the Board that the granted 
40 percent evaluation should be effective from September 1, 
1995, in connection with the veteran's claim for compensation 
benefits.  The Board finds no evidentiary basis upon which to 
predicate assignment of "staged" ratings.  See Fenderson, 
supra.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (196), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reading such conclusion on 
its own.  In the veteran's case at hand, the Board notes that 
the M&ROC provided the veteran with the criteria for 
extraschedular evaluation, but it did not grant increased 
compensation benefits on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995)..

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran is gainfully 
employed.  While the right knee and low back disabilities are 
productive of disabling manifestations, they have neither 
been reported or shown to markedly interfere with employment, 
and they have not required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right knee and low back disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability from September 1, 1995 to February 11, 
1998, is denied.

Entitlement to an increased evaluation of 20 percent for a 
right knee disability from February 12, 1998 to June 12, 2000 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.

Entitlement to an increased evaluation of 40 percent for a 
right knee disability from June 13, 2000 is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits, is granted.

Entitlement to an increased evaluation of 40 percent for 
lumbosacral strain is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

